Citation Nr: 1418894	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) had active service from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Montgomery, Alabama, RO, which increased the Veteran's disability rating for PTSD to 50 percent, effective from January 17, 2008, the date of claim.  A subsequent December 2008 rating decision increased the Veteran's PTSD disability rating from 50 percent to 70 percent disabling, effective from the date of the Veteran's claim.  

The Board remanded this case in July 2010.  It returns now for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board remanded this case in July 2010 in part to obtain the Veteran's VA treatment records for PTSD from January 2008 to the present.  The Appeals Management Center (AMC), which developed the record on remand, obtained VA treatment records dated from September 22, 2008 to June 2011.  The Board notes that the Veteran reported treatment at VA in February 2008 during the original development of his claim.  His notice of disagreement indicated ongoing VA treatment in June 2008.  The VA treatment records obtained by the AMC suggest that he was being seen on a monthly basis by the mental health service during 2008.  The AMC did not establish that there were no treatment records relevant to PTSD between January and September 2008.  The Board remands to ascertain whether any records relevant to the Veteran's PTSD between January 15 and September 22, 2008, exist.  As long as the Board must remand, the Board also instructs that the Veteran's VA treatment records pertaining to PTSD from June 2011 to the present also be obtained to ensure a complete record on appeal.  Any such records may be relevant to the veteran's claim and should be obtained, if available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The current severity of the Veteran's PTSD was last evaluated at an August 2010 VA examination.  The Board takes the opportunity to provide another VA examination to determine the current nature and severity of the PTSD to ensure a complete and current record on appeal. 

The Board has also modified the issue on appeal.  TDIU is an alternative theory of entitlement in a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran is seeking the maximum evaluation of 100 percent and described adverse impact of his PTSD on his employment at the August 2010 VA examination.  The Board finds that TDIU has been reasonably raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board instructs that appropriate development for TDIU be conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU component of the claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  Include with this letter a VA Form 21-8940 for the Veteran to complete.

2.  Obtain all VA treatment records pertaining to PTSD from the Birmingham VAMC dated between January 15 and September 22, 2008 and since July 2011.  

If no records are available from the period between January 15 and September 22, 2008, the AOJ should prepare a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD.  

The VA examiner must also discuss the level of functional impairment that results from the Veteran's service-connected PTSD.  Specifically, the VA examiner must address the Veteran's physical and mental capabilities.

All indicated tests and studies should be conducted.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or Veterans Benefits Management System eFolder) should be made available to and be reviewed by the VA examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Then, the AMC should readjudicate the claim on the merits, to include entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

